UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: March 31, 2011 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-169346 Kinetic Resources, Corp. (Exact name of registrant as specified in its charter) Nevada 27-2089124 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Josefa Ortiz de Dominguez #52, Bucerias, Nayarit, Mexico (Address of principal executive offices) 775-636-6937 or 52-329-298-3649 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes [ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 3,550,000 as of May 11, 2011. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 11 Item 4: Controls and Procedures 11 PART II – OTHER INFORMATION Item 1: Legal Proceedings 12 Item 1A: Risk Factors 12 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3: Defaults Upon Senior Securities 12 Item 4: (Removed and Reserved) 12 Item 5: Other Information 12 Item 6: Exhibits 12 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of March 31, 2011 and June 30, 2010 (derived from audited financial information) F-2 Consolidated Statements of Operations for the three and nine months ended March 31, 2011,from inception on March 4, 2010 through March 31, 2010,and from inception on March 4, 2010 through March 31, 2011 (unaudited) F-3 Consolidated Statement of Stockholders’ Equity (Deficit)From inceptiononMarch 4, 2010 through March 31, 2011 (unaudited) F-4 Consolidated Statements of Cash Flows for the nine months ended March 31, 2011,from inception on March 4, 2010 through March 31, 2010,and from inception on March 4, 2010 through March 31, 2011 (unaudited) F-5 Notes to Financial Statements These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended March 31, 2011 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents KINETIC RESOURCES CORP. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) March 31, June 30, ASSET (Unaudited) (Audited) Current Cash $ $ Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Accounts payable $ $ Due to related party – Note 5 - Total current liabilities Long term liabilities Accrued interest - Notes payable, related party – Note 5 - Total long term liabilities - Total liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, $0.001 par value 10,000,000 shares authorized, none outstanding - - Common stock, $0.001 par value – Notes 5 and 6 90,000,000 shares authorized,3,550,000 shares issued and outstanding Additional paid in capital Deficit accumulated during the exploration stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ SEE ACCOMPANYING NOTES F-1 Table of Contents KINETIC RESOURCES CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Stated in US Dollars) (Unaudited) From From inception inception Three Month Nine Month (March 4, (March 4, Period Ended Period Ended 2010) to 2010) to March 31, March 31, March 31, March 31, Expenses Audit and accounting fees $ $ $ - $ Bank charges 85 - Foreign exchange gain (3
